Title: To George Washington from Brigadier General Horatio Gates, 22 June 1775
From: Gates, Horatio
To: Washington, George



Dear General
Travellers-Rest 22th June 1775

Last night I was Honourd by the receipt of your Obliging Letter of 17th Instant, I shall Obey your Commands with all possible Expedition, & hope to be in philadelphia Thursday next, & wish earnestly to find you there. I must take the Liberty to entreat it of you, not to leave the Congress, until you are provided not only with all the Powers, but all the Means, their Power can bestow, if it is indispensibly necessary you should leave philadelphia before I get there, I hope to find with Colonel Harrison, your possitive, & particular Commands, in regard to any business you may leave unsettled behind you—the request for the Riffle Men was well received in this province, and in Maryland, Major Stevenson Commands one of the Companys from hence, & I believe Cap. Morgan the other. both excellent for the Service, Col. Creasup told me on Monday morning that his Son, had Eighty Riffle Men ready to March, those go for one of the Companys from Maryland. Immediately upon the Arrival of your Express, I dispatch’d your packets to your Brother, & Col: Stephen. if their Answers don’t come in half an hour, I will bring them with me.
My Gratefull Thanks are most Respectfully due to the Congress, for the very Handsome manner in which they conferred their Commission.
I will not intrude more upon that Time, which is now so precious to you, only to assure you I will not lose a moment in paying you my personal attendance, with the greatest respect for your Charactor, & the sincerest attachment to your person, I am Dear General Your most Faithfull, & Obedient Humble Servant,

Horatio Gates

